     Case 1:20-cv-03073-CBA-SJB Document 36 Filed 01/22/21 Page 1 of 1 PageID #: 577


                                  ZEICHNER ELLMAN & KRAUSE                  LLP
                                           1211 AVENUE OF THE AMERICAS
                                            NEW YORK, NEW YORK 10036
                                               TEL: (212) 223-0400


   DIRECT DIAL
   (212) 826-5357                                                                          WWW.ZEKLAW.COM
bgoodman@zeklaw.com




                                                         January 22, 2021

           BY ECF

           Honorable Carol Bagley Amon
           United States District Judge
           United States Courthouse
           225 Cadman Plaza East
           Brooklyn, New York 11201

                         Joseph Safdieh v. Citibank, N.A. and HSBC Bank USA, N.A.
                                     Case No. 20 CV 3073 (CBA) (SJN)

           Dear Judge Amon,


                           We are counsel to defendant Citibank, N.A. On January 15, 2021 this
           Court heard oral argument of defendant HSBC Bank USA, N.A.’s motions to dismiss
           the complaint and Citibank’s cross-claims. Following argument, the Court asked if
           plaintiff and Citibank would be willing to abandon their respective claims against each
           other, and to respond by January 22, 2021.

                          We write to respectfully advise this Court that Citibank will not
           voluntarily dismiss its claims against Plaintiff. Citibank is presently in a loss position
           of $125,864.85, for which plaintiff is strictly liable to reimburse Citibank pursuant to
           N.Y.U.C.C. §§ 4-207 and 3-417.

                                                         Respectfully,


                                                         Bruce S. Goodman

           cc:      All Counsel (by ECF)
           4823-8779-8744, v. 1
